 



Exhibit 10.32

STATE OF NORTH CAROLINA

COUNTY OF ALAMANCE

AMENDMENT TO LEASE

     THIS AMENDMENT TO LEASE (“Amendment”) is made and effective as of the 1st
day of August, 2004 by and between Carolina Hosiery Mills, Inc., a North
Carolina corporation trading as Alamance Industrial Park (“Landlord”) and
TriPath Imaging, Inc., a Delaware corporation which changed its name from
AutoCyte, Inc. (“Tenant”);

WITNESSETH THAT:

     WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated July 28, 1997, as amended by letter agreement dated March 1, 1999
(collectively “the Lease”) relative to that certain building and land located at
780-784 Plantation Drive, Burlington, North Carolina (“the Premises”); and

     WHEREAS, all capitalized terms defined in the Lease shall have the same
meanings when used herein as defined therein, with such amendments thereto as
are expressly set forth hereinafter; and

     WHEREAS, Tenant desires to extend the term of the Lease and Tenant and
Landlord have agreed to certain amendments to the Lease as expressly set forth
hereinafter;

     NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, Landlord and Tenant hereby agree and amend the Lease as follows:

     1. Extension of Term of Lease. The Initial Term of the Lease expires on
August 20, 2005. Landlord and Tenant do hereby covenant and agree to extend the
Term of the Lease from August 20, 2005 to and including December 31, 2018
(“Extension Term”). The foregoing Extension Term of the Lease shall be in lieu
of and in replacement of the Renewal Term(s) set forth in Paragraph 2 of the
Lease and therefore, the option to renew set forth in Paragraph 2 of the Lease
is hereby deleted therefrom.

     2. Construction of Addition to the Premises. Landlord agrees to design and
build a twenty- six thousand (26,000) square foot, plus or minus, addition to
the Premises in accordance with plans therefor prepared by Alley Williams Carmen
King, Inc. and agreed upon by Landlord and Tenant (“the Addition”). Landlord and
Tenant agree to act in a commercially reasonable manner with respect to the
approval of such plans for the Addition. In addition, Landlord agrees to
renovate the existing Premises as specified by Tenant (“the Renovation”).
Landlord shall complete the Addition and the Renovation in a good and
workmanlike manner. Landlord shall be responsible for and shall pay for the
costs and expenses of the Addition and the Renovation in an amount not to exceed
Three Million Three Hundred Thousand Dollars ($3,300,000.00). All costs and
expenses associated with the Addition and the Renovation in excess of Three
Million

 



--------------------------------------------------------------------------------



 



Three Hundred Thousand Dollars ($3,300,000.00) shall be the responsibility of
Tenant and shall be paid by Tenant in cash or as Additional Rent as agreed upon
by Landlord and Tenant. The Addition shall be deemed complete upon the issuance
of a certificate of occupancy therefor by the City of Burlington. Landlord and
Tenant acknowledge that the projected completion date for the Addition is
August 31, 2005 and the projected completion date for the Renovation is
December 31, 2005.

     3. Acknowledgement of Amount of Adjusted Base Rent. Landlord and Tenant do
hereby acknowledge and agree that the Adjusted Base Rent under the Lease through
the term thereof as extended herein is and shall be as follows:

          (a) For the period April 1, 2005 until the completion of the Addition
and the Renovation, the Adjusted Base Rent shall be Three Hundred Nine Thousand
Six Hundred Dollars ($309,600.00) per annum, payable in monthly installments of
Twenty Five Thousand Eight Hundred Dollars ($25,800.00);

          (b) Upon the completion of the Addition and Renovation through
December 31, 2010, the Adjusted Base Rent shall be Five Hundred Fifty Five
Thousand Dollars ($555,000.00) per annum, payable in monthly installments of
Forty Six Thousand Two Hundred Fifty Dollars ($46,250.00). In the event the
completion of the Addition and the Renovation occurs on a date other than the
first day of a month, the Adjusted Base Rent for the month of such completion
shall be paid at the rate set forth in (a) above until the date of completion
and at the rate set forth herein through the end of such month;

          (c) For the period January 1, 2011 through December 31, 2015, the
Adjusted Base Rent shall be Six Hundred Thirty Eight Thousand Two Hundred Fifty
Dollars ($638,250.00) per annum, payable in monthly installments of Fifty Three
Thousand One Hundred Eighty Eight Dollars ($53,188.00); and

          (d) For the period January 1, 2016 through December 31, 2018, the
Adjusted Base Rent shall be Seven Hundred Thirty Three Thousand Nine Hundred
Eighty Dollars ($733,980.00) per annum, payable in monthly installments of Sixty
One Thousand One Hundred Sixty Five Dollars ($61,165.00).

Such monthly installments of Adjusted Base Rent shall be paid in advance and
shall be due on the first day of each month, but payable on or before the 10th
day of each month through the expiration of the term as extended herein. By
virtue of the foregoing agreed upon adjustments to the Adjusted Base Rent, the
Additional Rent contemplated in Paragraph 4 of the Lease shall no longer be
applicable.

     4. Abatement of Adjusted Base Rent. In consideration for the extension of
the term of the Lease herein, Landlord has agreed to an abatement of the
Adjusted Base Rent in the total amount of Two Hundred Seventeen Thousand Nine
Hundred Seven and 44/100 Dollars ($217,907.44) to be applied as follows: (i) the
Adjusted Base Rent due on August 1, 2004, September 1, 2004, October 1, 2004,
November 1, 2004, December 1, 2004, January 1, 2005, February 1, 2005 and
March 1, 2005 shall be abated in full.

 



--------------------------------------------------------------------------------



 



     5. Tenant’s Option to Terminate Lease. Notwithstanding anything contained
in the Lease, as amended by this Amendment, to the contrary, Tenant shall have
the right and option to terminate the Lease effective December 31, 2015 upon the
terms and conditions expressly set forth hereinafter. Provided there are no
uncured breaches or defaults under the Lease on the part of Tenant and all
Adjusted Base Rent and other amounts due from Tenant through December 31, 2015
have been paid in full, upon at least twelve (12) months prior written notice
from Tenant to Landlord, Tenant shall have the right and option to terminate the
Lease effective December 31, 2015 upon the payment by the Tenant to Landlord of
a lump sum buyout amount of One Million Three Hundred Seventy Five Thousand
Dollars ($1,375,000.00) (“the Lease Buyout Payment”). In the event (i) Tenant
provides Landlord with at least twelve (12) months prior written notice of
Tenant’s election to exercise the Tenant’s right and option to terminate the
Lease effective December 31, 2015, (ii) there are no uncured breaches or
defaults under the Lease on the part of Tenant as of December 31, 2015,
(iii) all Adjusted Base Rent and other amounts due from Tenant through
December 31, 2015 have been paid in full and (iv) the Lease Buyout Payment is
received by Landlord on or before December 31, 2015, then upon compliance by
Tenant with the foregoing, the Lease shall terminate and lapse effective
December 31, 2015 and any and all obligations and liabilities thereunder shall
lapse, cease and terminate, with the exception of any liability or obligation
which survives termination of the Lease pursuant to the express terms of the
Lease relative thereto.

     6. Construction of Antibody Suite. Landlord and Tenant acknowledge that
Tenant is currently converting a portion of the Premises and constructing an
antibody suite. Tenant shall complete such conversion and construction in a good
and workmanlike manner, free of any and all liens resulting therefrom. Landlord
does hereby agree to reimburse Tenant for the costs of the construction of such
antibody suite in an amount not to exceed Thirty Five Thousand Dollars
($35,000.00). Any and all costs of the construction of such antibody suite in
excess of Thirty Five Thousand Dollars ($35,000.00) shall be the responsibility
of Tenant and shall be promptly paid by Tenant.

     7. Effect of Amendment. Unless expressly modified or amended hereinbefore,
the remainder of the Lease shall remain as expressly set forth therein during
the term thereof as extended herein. The portions of the Lease not expressly
modified or amended hereinbefore are hereby incorporated herein in full by
reference and made a part of this Amendment by virtue thereof. The Lease may
only be further amended by a written instrument executed by Landlord and Tenant.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant, by and through theft duly
authorized officers, have executed this Amendment under seal as of the day and
year first above written.

                  Landlord:    
 
                Carolina Hosiery Mills, Inc.,         a North Carolina
corporation         trading as Alamance Industrial Park    
 
           

  By: /s/ Maurice J. Koury   (SEAL)

         

  Name:   Maurice J. Koury    

  Title: President    
 
                Tenant:    
 
                TriPath Imaging, Inc.,         a Delaware corporation        
which changed its name from         AutoCyte, Inc.    
 
           

  By: /s/ Stephen P. Hall   (SEAL)

         

  Name:   Stephen P. Hall    

  Title: SVP & CFO    

 